

	

		II

		109th CONGRESS

		1st Session

		S. 76

		IN THE SENATE OF THE UNITED STATES

		

			January 24, 2005

			Ms. Cantwell introduced

			 the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986 to permanently

		  increase the maximum annual contribution allowed to be made to Coverdell

		  education savings accounts, and to provide for a deduction for contributions to

		  education savings accounts.

	

	

		1.Short titleThis Act may be cited as the

			 The College Savings Act of

			 2005.

		2.Increase in

			 maximum annual contribution for Coverdell education savings accounts

			(a)In

			 generalSection 530(b)(1)(A)(iii) of the Internal Revenue Code of

			 1986 (defining Coverdell education savings account) is amended by striking

			 $2,000 and inserting $5,000.

			(b)Conforming

			 amendmentSection 4973(e)(1)(A) of the Internal Revenue Code of

			 1986 is amended by striking $2,000 and inserting

			 $5,000.

			(c)Effective

			 dateThe amendments made by this section shall apply to taxable

			 years beginning after December 31, 2004.

			3.Education

			 savings accounts

			(a)Deduction for

			 contributionsPart VII of subchapter B of chapter 1 of the

			 Internal Revenue Code of 1986 (relating to additional itemized deductions for

			 individuals) is amended by redesignating section 224 as section 225 and

			 inserting after section 223 the following new section:

				

					224.Education

				savings

						(a)Deduction

				allowedIn the case of an individual, there shall be allowed as a

				deduction an amount equal to the amount of contributions made by such

				individual to an education savings account during the taxable year.

						(b)Definitions

							(1)Education

				savings accountThe term education savings account

				means a trust created or organized in the United States exclusively for the

				purpose of paying the qualified education expenses of an individual who is the

				designated beneficiary of the trust (and designated as an education savings

				account at the time created or organized), but only if the written governing

				instrument creating the trust meets the following requirements:

								(A)No contribution

				will be accepted—

									(i)unless it is in

				cash,

									(ii)after the date

				on which such beneficiary attains age 18, or

									(iii)except in the

				case of rollover contributions described in subsection (e)(4), if such

				contribution would result in aggregate contributions for the taxable year

				exceeding $5,000.

									(B)The trustee is a

				bank (as defined in section 408(n)) or another person who demonstrates to the

				satisfaction of the Secretary that the manner in which that person will

				administer the trust will be consistent with the requirements of this section

				or who has so demonstrated with respect to any individual retirement plan or

				any Coverdell education savings account.

								(C)No part of the

				trust assets will be invested in life insurance contracts.

								(D)The assets of the

				trust shall not be commingled with other property except in a common trust fund

				or common investment fund.

								(E)Except as

				provided in subsection (e)(6), any balance to the credit of the designated

				beneficiary on the date on which the beneficiary attains age 30 shall be

				distributed within 30 days after such date to the beneficiary or, if the

				beneficiary dies before attaining age 30, shall be distributed within 30 days

				after the date of death of such beneficiary.

								(F)The age

				limitations in subparagraphs (A)(ii) and (E), and paragraphs (4) and (5) of

				subsection (e), shall not apply to any designated beneficiary with special

				needs (as determined under regulations prescribed by the Secretary).

								(2)Qualified

				education expensesThe term qualified education

				expenses has the meaning given such term in section 530(b)(2).

							(3)Certain rules

				to applyRules similar to the following rules shall apply for

				purposes of this section:

								(A)Section 219(d)(2)

				(relating to no deduction for rollovers),

								(B)Section 530(b)(5)

				(relating to time when contributions deemed made),

								(C)Section 530(f)

				(relating to community property laws),

								(D)Section 530(g)

				(relating to custodial accounts), and

								(E)Section 530(h)

				(relating to reports).

								(c)Reduction in

				permitted contribution based on adjusted gross income

							(1)In

				generalThe maximum amount which a contributor could otherwise

				make to an account under this section shall be reduced by an amount which bears

				the same ratio to such maximum amount as—

								(A)the excess

				of—

									(i)the contributor’s

				modified adjusted gross income for such taxable year, over

									(ii)$95,000

				($190,000 in the case of a joint return), bears to

									(B)$15,000 ($30,000

				in the case of a joint return).

								(2)Modified

				adjusted gross incomeFor purposes of paragraph (1), the term

				modified adjusted gross income means the adjusted gross income of

				the taxpayer for the taxable year increased by any amount excluded from gross

				income under section 911, 931, or 933.

							(d)Tax treatment

				of accounts

							(1)In

				generalAn education savings account is exempt from taxation

				under this subtitle unless such account has ceased to be an education savings

				account. Notwithstanding the preceding sentence, any such account is subject to

				the taxes imposed by section 511 (relating to imposition of tax on unrelated

				business income of charitable, etc. organizations).

							(2)Account

				terminationsRules similar to the rules of paragraphs (2) and (4)

				of section 408(e) shall apply to education savings accounts, and any amount

				treated as distributed under such rules shall be treated as not used to pay

				qualified education expenses.

							(e)Treatment of

				distributions

							(1)In

				generalAny distribution shall be includible in the gross income

				of the distributee in the manner as provided in section 72.

							(2)Special rules

				for applying estate and gift taxes with respect to accountRules

				similar to the rules of paragraphs (2), (4), and (5) of section 529(c) shall

				apply for purposes of this section.

							(3)Additional tax

				for distributions not used for educational expenses

								(A)In

				generalThe tax imposed by this chapter for any taxable year on

				any taxpayer who receives a payment or distribution from an education savings

				account which is in excess of the qualified education expenses of the

				designated beneficiary during the taxable year shall be increased by 10 percent

				of the amount of such excess.

								(B)ExceptionsSubparagraph

				(A) shall not apply if the payment or distribution is—

									(i)made to a

				beneficiary (or to the estate of the designated beneficiary) on or after the

				death of the designated beneficiary,

									(ii)attributable to

				the designated beneficiary’s being disabled (within the meaning of section

				72(m)(7)),

									(iii)made on account

				of a scholarship, allowance, or payment described in section 25A(g)(2) received

				by the account holder to the extent the amount of the payment or distribution

				does not exceed the amount of the scholarship, allowance, or payment, or

									(iv)made on account

				of the attendance of the designated beneficiary at the United States Military

				Academy, the United States Naval Academy, the United States Air Force Academy,

				the United States Coast Guard Academy, or the United States Merchant Marine

				Academy, to the extent that the amount of the payment or distribution does not

				exceed the costs of advanced education (as defined by section 2005(e)(3) of

				title 10, United States Code, as in effect on the date of the enactment of this

				section) attributable to such attendance.

									(C)Contributions

				returned before certain dateSubparagraph (A) shall not apply to

				the distribution of any contribution made during a taxable year on behalf of

				the designated beneficiary if—

									(i)such distribution

				is made before the first day of the sixth month of the taxable year following

				the taxable year, and

									(ii)such

				distribution is accompanied by the amount of net income attributable to such

				excess contribution.

									Any net

				income described in clause (ii) shall be included in gross income for the

				taxable year in which such excess contribution was made.(4)Rollover

				contributionsParagraph (1) shall not apply to any amount paid or

				distributed from an education savings account to the extent that the amount

				received is paid, not later than the 60th day after the date of such payment or

				distribution, into another education savings account for the benefit of the

				same beneficiary or a member of the family (within the meaning of section

				529(e)(2)) of such beneficiary who has not attained age 30 as of such date. The

				preceding sentence shall not apply to any payment or distribution if it applied

				to any prior payment or distribution during the 12-month period ending on the

				date of the payment or distribution.

							(5)Change in

				beneficiaryAny change in the beneficiary of an education savings

				account shall not be treated as a distribution for purposes of paragraph (1) if

				the new beneficiary is a member of the family (as so defined) of the old

				beneficiary and has not attained age 30 as of the date of such change.

							(6)Special rules

				for death and divorceRules similar to the rules of paragraphs

				(7) and (8) of section 220(f) shall apply. In applying the preceding sentence,

				members of the family (as so defined) of the designated beneficiary shall be

				treated in the same manner as the spouse under such paragraph (8).

							(7)Deemed

				distribution on required distribution dateIn any case in which a

				distribution is required under subsection (b)(1)(E), any balance to the credit

				of a designated beneficiary as of the close of the 30-day period referred to in

				such subsection for making such distribution shall be deemed distributed at the

				close of such period.

							.

			(b)Tax on excess

			 contributions

				(1)In

			 generalSubsection (a) of section 4973 of the Internal Revenue

			 Code of 1986 (relating to tax on excess contributions to certain tax-favored

			 accounts and annuities) is amended by striking or at the end of

			 paragraph (4), by inserting or at the end of paragraph (5), and

			 by inserting after paragraph (5) the following new paragraph:

					

						(6)an education

				savings account (as defined in section 224),

						.

				(2)Excess

			 contributionSection 4973 of such Code is amended by adding at

			 the end the following new subsection:

					

						(h)Excess

				contributions to education savings accountsFor purposes of this

				section—

							(1)In

				generalIn the case of education savings accounts maintained for

				the benefit of any one beneficiary, the term excess contributions

				means the sum of—

								(A)the amount by

				which the amount contributed for the taxable year to such accounts exceeds

				$5,000 (or, if less, the sum of the maximum amounts permitted to be contributed

				under section 224(c) by the contributors to such accounts for such year);

				and

								(B)the amount

				determined under this subsection for the preceding taxable year, reduced by the

				sum of—

									(i)the distributions

				out of the accounts for the taxable year (other than distributions described in

				section 224(e)(4)); and

									(ii)the excess (if

				any) of the maximum amount which may be contributed to the accounts for the

				taxable year over the amount contributed to the accounts for the taxable

				year.

									(2)Special

				rulesFor purposes of paragraph (1), the following contributions

				shall not be taken into account:

								(A)Any contribution

				which is distributed out of the education savings account in a distribution to

				which section 224(e)(3)(C) applies.

								(B)Any rollover

				contribution.

								.

				(c)Failure to

			 provide reports on education savings accountsParagraph (2) of

			 section 6693(a) of the Internal Revenue Code of 1986 (relating to failure to

			 provide reports on individual retirement accounts or annuities) is amended by

			 striking and at the end of subparagraph (D), by striking the

			 period at the end of subparagraph (E) and inserting , and, and

			 by adding at the end the following new subparagraph:

				

					(F)section

				224(b)(3)(E) (relating to education savings accounts).

					.

			(d)Clerical

			 amendmentThe table of section for part VII of subchapter B of

			 chapter 1 of the Internal Revenue Code of 1986 is amended by striking the item

			 relating to section 224 and inserting the following new items:

				

					

						Sec. 224. Education savings.

						Sec. 225. Cross

				reference.

					

					.

			(e)Effective

			 dateThe amendments made by this section shall apply to

			 contributions made in taxable years beginning after December 31, 2004.

			

